IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JIMMY DALE ROBERTSON,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2560

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed August 24, 2017.

An appeal from an order of the Duval County Circuit Court.
Mark J. Borello, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee; Jimmy Dale Robertson, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and RAY and KELSEY, JJ., CONCUR.